                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOLITA DUGLAS,
     Plaintiff

       v.                                            CIVIL ACTION NO. 19-CV-4107

STEFFAN W. SCHULZ,
     Defendant.


                            /fJ              ORDER

       AND NOW, thisfa day of September, 2019, upon consideration of Plaintiff Lolita

Duglas's Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2) it is

ORDERED that:

       1.    Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.    The Complaint is DEEMED filed.

       3.    The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

Court's Memorandum.

       4.        Ms. Duglas may file an amended complaint within thirty (30) days of the date

of this Order. Any amended complaint must identify all defendants in the caption of the

amended complaint in addition to identifying them in the body of the amended complaint and

shall state the basis for Ms. Duglas's claims against each defendant. The amended complaint

shall be a complete document that does not rely on the initial Complaint or other papers filed in

this case to state a claim. When drafting her amended complaint, Ms. Duglas should be mindful

of the Court's reasons for dismissing the claims in her initial Complaint as explained in the

Court's Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ORDERED by the Court.
       5.    The Clerk of Court is DIRECTED to send Ms. Duglas a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Ms. Duglas may use this form to file her amended

complaint if she chooses to do so.

       6.    If Ms. Duglas fails to file an amended complaint in accordance with this Order, her

case may be dismissed without further notice for failure to prosecute.
